Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 5, 8, 13, 22-24, 26, 28, 31-32, 36, 40, 42-43, 45-48, 51-52, 54 and 56 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I and a single disclosed species (Compound 2-34) in the reply filed on 06/30/2022 is acknowledged.

    PNG
    media_image1.png
    250
    686
    media_image1.png
    Greyscale

Note that the elected species is not covered in Claims 1, 5, 8, 22-24, 26, 28. 31-32, 42-43, 45-46, 51-52, 54 and 56. In amended claim 1, the 5-membered ring that is attached to the pyridine ring is pyrrolidine and not cyclopentyl (see below). 

    PNG
    media_image2.png
    200
    273
    media_image2.png
    Greyscale

After further review of the case and the search results, it is deemed necessary to withdraw the Restriction Requirement between Groups I and II.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 13, 22-24, 26, 28, 31-32, 36, 40, 42-43, 45, 48, 51-52, 54 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
	a. Claim 1 and claims dependent thereon are rejected because the term 
“substituted” is indefinite. In the absence of the specific moieties intended to effectuate modification by the “substitution” or attachment to the chemical core claimed, the term “substituted” renders the claims in which it appears indefinite in all occurrences wherein applicants fails to articulate by chemical name, structural formula or sufficiently distinct functional language, the particular moieties applicants regards as those which will facilitate substitution, requisite to identifying the composition of matter claimed.
	
	b.  In claims 51 and 54, the phrase “treating a disease or condition in a mammal that would benefit from the modulation of somatostatin receptor subtype 5 (SSTR5) activity” is indefinite. What is covered what is not?  How is the SSTR5 modulated? It is recommended that applicants recite the treatment of specific diseases as it was done in claims 52 and 56.
Allowable Subject Matter
Claims 46 and 47 are allowed.
	

Information Disclosure Statement
6.	Applicant’s Information Disclosure Statement, filed on 06/30/2022, 02/04/2022 and 10/02/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



July 11, 2022